902 F.2d 34
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NORTHERN TELECOM, INC., Plaintiff-Appellee,v.James Harold APPLETON, Defendant-Appellant,Nancy N. Appleton;  United States of America, Defendants,Business Risk International, Proposed Third Party Defendant-Appellee.
No. 90-5340.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the appellant appealed on February 26, 1990, from the February 14, 1990, order referring the matter to a magistrate for the purpose of conducting all necessary pretrial proceedings.


4
An order of reference by a district court to a magistrate is not appealable.   See Deckert v. Independence Shares Corp., 311 U.S. 282, 291 n. 4 (1940);  In re Dalton, 733 F.2d 710, 714 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985).


5
It is ordered that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation